Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 11/13/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (USPGPUB No.  2017/0220499 A1) in view of Kuehnis et al. (USPGPUB No. 2017/0115344 A1, hereinafter referred to as Kuehnis).
Referring to claim 1, Gray discloses a synchronous serial communication system {“multiple high-speed links” (see Fig. 1, [0237]) transferring “message passing to await and synchronize ready worker processes”, [0204]}, comprising: 
a master device configured {“PCIe master endpoint”, see Fig. 1, [0255].} to communicate with slave devices {“AXI4-Stream bridge NOC client”, see Figs. 1 and 2, [0263].}, the master device comprising: 
clock generation circuitry configured {“each core’s pipeline clock enable”, see Fig. 1, [0033].} to provide a clock signal {“maximum clock frequency…”, [0033].} to the slave devices, wherein the clock signal controls synchronous transfer {“critical path in the design” to the respective slave devices, [0033].} of serial data between the master device and the slave devices {“critical path through a router”, [0037].}; 
frame control circuitry configured to {“MAC”, [0243].}: 
provide to the slave devices {“AXI4-stream bridge NOC client”, see Figs. 1 and 2, [0263].} a select signal {“inter-router wire delay” of the respective clock signal, [0037].} that defines a frame interval {“delay is typically 90% of the clock period”, [0037].}; 
provide a header field as a first field {“messages inputs” that include a header as illustrated in Figure 3a, [0083], [0084].} to be transmitted in the frame interval, wherein data in the header field includes how many slave devices {“first dimension address x” and a “second dimension address y”, see Fig. 3a, [0083]-[0084].}  are communicatively coupled to the master device {“PCIe master endpoint”, see Fig. 1, [0255].};  
provide a plurality of address fields {“address-interleaved banked multi-ported cluster RAM 230”, see Fig. 2, [0093].} to be transmitted in the frame interval, each of the address fields corresponding to a different one the slave devices {“address fields (x,y) correspond to the unique two-dimensional-destination NOC address of the router that is coupled to the client core”, see Fig. 3a, [0100].}, wherein a first of the address fields to be transmitted in the frame interval corresponds to a last {“may reformat it as one or more NOC messages and send these via the NOC to a DRAM-channel interface 144 to save the packet in memory”, see Figs. 1-2, [0099].} of the slave devices to receive the header field {“each LUT in the datapath”, [0017].}; 
and transmitter circuitry coupled to the frame control circuitry, the transmitter circuitry configured to transmit data {“may send these messages to another NIC to directly output the packet on another Ethernet network port, or it may send these messages to a compute cluster for packet processing”, see Figs. 1-2, [0099].} provided by the frame control circuitry {“MAC”, [0243].}.  
	Gray does not appear to explicitly disclose wherein the slave device are communicatively coupled to the master device in a series configuration; 
	However, Purcell discloses wherein the slave device are communicatively coupled to the master device in a series configuration {series “daisy chained arrangement of interface” (see Fig. 2, Col 7, lines 5-6) relative to the master device “master controller” (Col 7, lines 54-55, see Fig. 3).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gray and Purcell before him or her, to modify Gray’s “bridge NOC client” architecture incorporating the Purcell’s backplane).
The suggestion/motivation for doing so would have been to improve interaction with modules may have different form factors (such as spanning one or more chassis/enclosure bays/slots) to facilitate the ability to refresh a data center quickly without having to disassemble and reassemble racks for different-sized servers and storage (Purcell Col 1 line 65 through Col 2, line 5).
Therefore, it would have been obvious to combine Purcell with Gray to obtain the invention as specified in the instant claim(s).


As per claim 4, the rejection of claim 1 is incorporated and Gray discloses wherein a last of the address fields {“may reformat it as one or more NOC messages and send these via the NOC to a DRAM-channel interface 144 to save the packet in memory”, see Figs. 1-2, [0099].} to be transmitted in the frame interval corresponds to a first of the slave devices {“can input work requests and data, perform the work  requests cooperatively”, [0102].} to receive the header field {“each LUT in the datapath”, [0017].}. 

As per claim 5, the rejection of claim 1 is incorporated and Gray discloses wherein the master device further comprises receiver circuitry configured to: 
receive data transmitted {“by sending a message to a DRAM-channel controller 144”, see Fig. 1-2, [0099} by the slave devices; 
and identify the header field {identifying step in deciding whether to “send these messages to another NIC to directly output the packet on another Ethernet network port…”, [0099].} in the data transmitted {otherwise, said identifying leads to “… or it may send these messages to a compute cluster for packet processing”, [0099].} by the slave devices {“AXI4-Stream bridge NOC client”, see Figs. 1 and 2, [0263].}. 

As per claim 6, the rejection of claim 1 is incorporated and Gray discloses wherein each of the slave devices is configured to transmit a status value {“validity indication”, see Fig. 3a, [0100].} while the master device is transmitting the header field {“messages inputs” that include a header as illustrated in Figure 3a, [0083], [0084].}. 

As per claim 7, the rejection of claim 1 is incorporated and Gray discloses wherein each of the slave devices is configured to: 
extract the number of slave devices {“plurality of clients including computer-cluster clients 210”, see Figs. 1-2, [0099].} from the header field; 
and capture the address value {“the destination address may comprise bits that describe the desired routing path…”, see Fig. 3a, corresponding to the slave device based on the number of slave devices extracted {said routing path including the number of slave devices, [0100].} from the header field {“messages inputs” that include a header as illustrated in Figure 3a, [0083], [0084].}. 

As per claim 8, the rejection of claim 1 is incorporated and Gray discloses wherein the frame control circuitry is configured to:
generate a plurality of data fields {“data payload”, see Fig. 3a, [0100].} to be transmitted in the frame interval, each of the data fields corresponding to a different one the slave devices {“configurable multicast route indicator mx and my”, see Fig. 3a, last 3 lines of [0100].}; 
wherein: a first of the data fields to be transmitted in the frame interval corresponds to a last of the slave devices {“may reformat it as one or more NOC messages and send these via the NOC to a DRAM-channel interface 144 to save the packet in memory”, see Figs. 1-2, [0099].} to receive the header field; and the first of the data fields to be transmitted is appended to a last of the address fields {“logical x and y coordinates of the router which is the intended destination of the message.”, see Fig. 3a, [0100].} to be transmitted {“each LUT in the datapath”, [0017].}. 

As per claim 9, the rejection of claim 8 is incorporated and Gray discloses wherein each of the slave devices is configured to: 
extract the number of slave devices {“plurality of clients including computer-cluster clients 210”, see Figs. 1-2, [0099].} from the header field {“messages inputs” that include a header as illustrated in Figure 3a, [0083], [0084].}; 
and identify the first of the data fields based {identifying step in deciding including data that will be parsed per “send these messages to another NIC to directly output the packet on another Ethernet network port…”, [0099].} on the number of slave devices extracted from the header field {“messages inputs” that include extraction as claimed from a header illustrated in Figure 3a, [0083], [0084].}; 
and transmit a reply value {“packet acknowledgment”, [0242].} while the master device is transmitting the first of the data fields {“data payload”, see Fig. 3a, [0100].}. 

As per claim 10, the rejection of claim 8 is incorporated and Gray discloses wherein a last of the data fields {“may reformat it as one or more NOC messages and send these via the NOC to a DRAM-channel interface 144 to save the packet in memory”, see Figs. 1-2, [0099].}  to be transmitted in the frame interval corresponds to a first of the slave devices {“can input work requests and data, perform the work  requests cooperatively”, [0102].} to receive the header field {“messages inputs” that include a header as illustrated in Figure 3a, [0083], [0084].}; 
and wherein each of the slave devices is configured to: 
extract the number of slave devices {“plurality of clients including computer-cluster clients 210”, see Figs. 1-2, [0099].}  from the header field; capture a data value {“each field of the message has  from a one of the data fields corresponding to the slave device based on the number of slave devices extracted from the header field {“messages inputs” that include a header as illustrated in Figure 3a, [0083], [0084].}; and transfer the data value to a storage device {“network packet form the NIC locally in this cluster’s CRAM cluster memory”, see Figs. 1-2, [0102].} at termination of the frame interval {“delay is typically 90% of the clock period”, [0037].}. 

Referring to claims 11-16 are system claims reciting claim functionality corresponding to the system claims of claim 1-10 from the perspective of the slave device, thereby rejected under the same rationale as claims 1, and 4-10 recited above. 

Referring to claims 17-20 are method claims reciting claim functionality corresponding to the system claims of claim 1-10 from the perspective of the slave device, thereby rejected under the same rationale as claims 1, and 4-10 recited above. 


Claims 2 and 3 are rejected 35 U.S.C. 103 as being unpatentable over Gray in view of Purcell and further in view of Mishra et al. (USPGPUB No. 2017/0039162 A1, hereinafter referred to as Mishra). 
As per claim 2, the rejection of claim 1 is incorporated however Gray does not appear to explicitly disclose any limitation in this dependent claim.
wherein the frame control circuitry is configured to insert a header identification value {“hybrid frame 900”, see Fig. 9, [0082].} into the header field, the header identification value comprising a portion of the header field {“messaging bits 908 or the virtual GPIO bits”, see Fig. 9, [0082].} to be first received by the slave devices {slave devices receiving as claimed “may be first in the frame body”, see Fig. 9, [0082].}. 
Gray/Purcell and Mishra are analogous because they are from the same field of endeavor, messaging among integrated peripherals. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gray/Purcell and Mishra before him or her, to modify Gray/Purcell’s device incorporating Mishra’s “extended header” format (Mishra Figure 9). 
The suggestion/motivation for doing so would have been to implement symmetric IPC interface without moving the IPC communication onto main data bus and maintaining operating costs (Mishra [0006]).
Therefore, it would have been obvious to combine Mishra with Gray/Purcell to obtain the invention as specified in the instant claim(s).

As per claim 3, the rejection of claim 2 is incorporated and Gray discloses wherein the header field is a first header field {“hybrid frame 900”, see Fig. 9, [0082].}, and the frame control circuitry is configured to generate a second header field as a second value {“extended header 904”, see Fig. 9, [0082].} to be transmitted in the frame interval, wherein the second header field specifies a command {“indicates the bit position of the messaging signal bits”, see Fig. 9, [0082].} to be executed by the slave devices, and the second header field comprises the header identification value {“header 904 may include error correction bits such as cyclic redundancy check (CRC) bits”, see Fig. 9, [0082].}.

Response to Arguments  
Applicant’s arguments, filed on 02/11/2021, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicative of the current state of the art: US 10394743 B2, US 10572428 B2, and US 10366034 B2 .

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.A.B./
Examiner
Art Unit 2184




	
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184